Title: Thomas Boylston Adams to John Adams, 18 August 1800
From: Adams, Thomas Boylston
To: Adams, John


				
					Dear Sir
					Philadelphia 18th: August 1800.
				
				I received in course your favor of the 4th: instt: a pretty assiduous attendance at Court, during the whole of the last week prevented my making a sooner acknowledgment. Two causes of considerable moment were argued very elaborately, an outline of which may be found in the Gazette of the U.S. of the 16th:— The question of war or no war, as it respects the relative situations of the United States and the french Republic, was brought fully into view; it received a thorough discussion & eventually a solemn decision, seriatim et separatim by the Court. It was the unanimous opinion of the Judges, that since the 7th: of July 1798, the day on which the law was passed, declaring the treaties between the two Countries, no longer binding, a qualified, limited & restricted state of war, has existed between them. That on the part of the french Republic, it was a war of aggression—on the part of the United States, a war of repulsion or self defence. That although the Legislature of the union had been careful to avoid the term war, in any of the laws, which constitute our code of commercial protection & defence, yet there could be no doubt, that, both in principle & practice, a hostile & inimical disposition had been discovered, which sufficiently entitled the french Republic to the appellation of enemies to the United States. If enemies, then war, for the terms are correlative, and it would be inconsistent to speak of war & friendship as subsisting together.
				The judment of the Circuit Court, which decreed one half the

value of the Ship & Cargo, recaptured, by way of salvage, was affirmed.
				Judge Washington’s opinion was much admired for the precision of the languge in which it was delivered & for the solidity of its argument. Judge Chase delivered an extemporaneous opinion, full of legal learning & accute reasoning. He drew a facetious parallel between the progress of aggression on the part of the British government, which resulted in our revolutionary war—& the acts of repulsion consequent there on, in this Country, & applied it to the state of things, which has recently subsisted between the french Republic & the United States— In both instances, he showed, that the tone & language of Congress rose gradually, with the public voice. That it was the people of America, who, when pushed & fretted & goaded, beyond all bearing, called for war with Great Britain & war with the french republic. I remember, said the judge, about the time Congress were passing these laws, authorizing reprisals—I met with a man, who was what some people call a democrat— Well, says he, what are you about now—you federalists? what is it now? I dont know, said the Judge, what do you think it is? Why—I think it is war, only you are afraid to say so—
				The Court adjourned on Friday, having gone through with all the business of the term, with uncommon dispatch.
				I am somewhat disposed to combat the opinion advanced in your last favor, that “Politics, where I am, is the most certain & rapid road to business.” If by business, is meant law practice, I must appeal to my experience & observation, in opposition to this theory, and they tell me, that a young lawyer no sooner becomes known, as a candidate for political preferment, than his clients, & the public in general, look upon him as no longer a professional man. He may, by being very complaisant and very assiduous in his courtship, arrive at the honor of representing the Sovereign people, in the State Legislature, & in a course of time, he may be promoted to a seat in Congress—but he must renounce the Bar. You may refer me to Mr: Dallas, perhaps, as an instance of professional elevation, upon the lader of politics— He has, it is true, generally been employed in causes of a political cast, and always will be, from his talents, his assiduity & his professional boldness; but a federalist, a man not of his party, would never employ Mr: Dallas to defend or prosecute for him— Mr: Dallas has for many years enjoyed greater advantages of making himself known, than any other man at the Bar, but his

politics have not procured him his eminence, so much as the patronage he receives from the State Executives.
				As to my Quaker friends, whose acquaintance you apprehend may prejudice me—I can only say, that if I have no friends among them, I have none at all— I never expected the whole sect or any considerable body of them, to be my friends—for I am not one of their number, nor do I intend to become so— I know them in certain particulars to be narrow, illiberal & exclusive in their conduct, and their habits of education contribute much to seclude those of different denominations from a participation of their favors— But I verily believe that the quakers are full as well disposed towards me, as I am towards them.
				With great respect & attachment / I am, dear Sir / Your Son
				
					T B Adams
				
			